Citation Nr: 0608458	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1945 to December 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The RO denied entitlement to service connection for 
bilateral hearing loss.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 2002.  In August 2004, the 
veteran testified at a subsequent personal hearing before the 
undersigned Acting Veterans Law Judge.  Transcripts of his 
testimony have been associated with the claims file.

The case was remanded to the RO by the Board in November 2004 
for additional development and adjudicative action.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's bilateral hearing loss 
began during service or for many years after service, or that 
it was caused by any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may bilateral hearing loss be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As required by the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

During the pendency of this appeal, on March 3, 2006, the 
united States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in a letter 
dated March 2001.  The veteran was not, however, provided 
with notice of the type of evidence necessary to establish an 
effective date, or initial rating for the disability(ies) on 
appeal.  Despite the inadequate notice provided to the 
veteran on the issues of effective date and initial rating, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, since 
service connection is being denied, as noted hereinbelow, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
As a result of the denial of service connection, further 
evidentiary development is not required in this case as a 
result of the Dingess/Hartman decision with regard to notice 
of effective dates and initial rating.  Thus, the Board finds 
that any defect with respect to the content of the VCAA 
letter was harmless error, and therefore, the veteran has not 
been prejudiced by the defective notice regarding effective 
dates and initial ratings in this case.  

The March 2001 notice letter, along with a subsequent duty-
to-assist letter sent to the veteran in December 2004, 
included the type of evidence needed to substantiate a claim 
for service connection.  In addition, the RO informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The VCAA letters also informed 
the appellant about the information and evidence he was 
expected to provide.  The letters also informed the veteran 
that he should tell the RO about any additional information 
or evidence that he wanted the RO to obtain.  The December 
2004 letter specifically requested the veteran to submit all 
evidence in his possession that pertained to his claim for 
service connection for bilateral hearing loss.  

Moreover, the rating decisions, statement of the case, as 
well as the supplemental statement of the case explained, in 
detail, the reasons for the denial of his claims.  The 
veteran also offered testimony in support of the claims at 
two personal hearings.  The Board finds that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103 (West 
2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA medical 
records, VA examination reports, private medical records, and 
written statements and testimony from the veteran.  

The Board notes that the veteran's service medical records 
are presumed destroyed by a 1973 fire at the National 
Personnel Records Center.  In this regard, under well 
established caselaw, when service medical records are 
presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The VA has attempted 
to locate the veteran's service medical records, and thus, 
the Board finds that the duty to assist the veteran in this 
case has been satisfied, to the extent possible.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).


II.  Service Connection - Hearing Loss

The veteran asserts that his in-service noise exposure and/or 
in-service head trauma led to his current bilateral hearing 
loss.

In statements and testimony, the veteran reported that he 
noticed his hearing loss in the 1980's, and that it has 
progressively worsened over the years.  The veteran testified 
that he was exposed to noisy equipment and repeated gunfire 
during service, and that he also suffered a head injury 
during service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted hereinabove, the veteran's service medical records 
are unavailable for review.  Nevertheless, the evidence of 
record does not demonstrate bilateral hearing loss until 
September 2001, over 50 years after separation from service.  
Specifically, a September 2001 private opinion notes that the 
veteran received treatment for sensorineural hearing loss 
which was originally diagnosed on September 18, 2001.  The 
private doctor opined that, although one could not say 
precisely how long the condition existed prior to the date of 
diagnosis, it was well-known that that type of disability 
could be present for years prior to becoming symptomatic.  
The examiner concluded that the veteran's hearing loss could 
definitely be related to prior head trauma/concussion.  

In the Board's November 2004 decision, service connection for 
a seizure disorder was denied, based at least in part, on a 
finding that there was no evidence of in-service head trauma.  
In other words, the veteran's assertions of in-service head 
trauma have never been corroborated.  Thus, an opinion which 
bases the likely etiology of the veteran's hearing loss on 
claimed head trauma is not considered probative for purposes 
of establishing entitlement to service connection for hearing 
loss.  Although the veteran reported to the examiner that he 
had suffered from head trauma in service, there is no 
independent medical opinion definitively providing the date 
of onset and/or etiology of the veteran's claimed head trauma 
or residuals therefrom.  Rather, the veteran's own rendition 
of his history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  

The applicable law provides that continuous service for 90 
days or more during a period of war, or peace time service 
after December 31, 1946, and post-service development of a 
presumptive disease such as hearing loss to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
However, here, the Board finds that there is no evidence of 
bilateral hearing loss in service or within the one year 
presumptive period after service.  

In fact, the veteran reported that he did not notice a 
hearing loss until the 1980's, over thirty years after 
separation from service, and the record does not reflect a 
diagnosis of hearing loss until 2001.  In this regard, the 
Board notes first that the absence of any competent evidence 
of a hearing loss disability prior to the current decade, or 
of persistent symptoms of hearing loss between 1946 and this 
decade constitutes negative evidence tending to disprove the 
claim that the veteran developed hearing loss as a result of 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing hearing loss symptoms 
for over fifty years between the period of active duty and 
the evidence showing hearing loss during this decade is 
itself evidence which tends to show that no hearing loss was 
incurred as a result of in-service noise exposure, or as a 
result of the claimed head trauma.  Moreover, there is no 
medical evidence showing that hearing loss manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from active service, and therefore service 
connection for hearing loss may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Furthermore, the record does not contain an opinion by a 
medical professional which supports the veteran's contentions 
that his hearing loss resulted from in-service noise 
exposure.  Rather, in an August 2005 VA examination report, 
the examiner noted the veteran's claimed in-service head 
trauma, as well as his claimed in-service acoustic trauma 
related to heavy equipment operations.  The examiner also 
noted that the veteran was a poor historian with regard to 
his hearing loss, as he could not state specifically when his 
hearing loss began.  The examiner noted that the veteran also 
had a 40-year history of post-service factory work.  The 
examiner noted that the veteran had a moderately-severe 
sensorineural hearing loss bilaterally.  The examiner 
concluded that since there was no information in the claims 
file that referred to the veteran's hearing, and the veteran 
could not be specific about the onset of the hearing loss, 
there was no way to resolve the issue of whether his current 
hearing loss was incurred or aggravated by military service 
without resorting to mere speculation.  The record contains 
no medical opinion to the contrary.  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current hearing loss is 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, in sum, the veteran has a current diagnosis of hearing 
loss; however, the first medical evidence of record of a 
diagnosis of hearing loss is in a September 2001 private 
medical record.  A VA examination in August 2005 shows an 
ongoing diagnoses of hearing loss; however, the examiner 
opined that it would be mere speculation to relate the 
veteran's current hearing loss to his period of active 
service, given the evidence of record.  Finally, while the 
evidence of record reflects a diagnosis of bilateral hearing 
loss, the first competent medical evidence of such was over 
50 years after the veteran's separation from service.  

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


